Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-21 and 29-40 are pending as of the reply and amendments filed on 9/30/21. Claims 1-14 and 22-28 have been canceled. 
The 103 rejection over Gao in view of Rossi, and further in view of Wong is withdrawn in consideration of the amendments and Applicant’s arguments.
Claims 15, 17, and 19-21, as amended by examiner’s amendment, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 10/20/21.
Please amend the claims accordingly:
To claim 15, line 6, after “EGFR inhibitor when used alone”, please insert “; wherein the CRM1 inhibitor is Leptomycin B, and the EGFR inhibitor is selected from gefitinib or afatinib”. 
Delete claims 16, 18, and 29-40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition comprising a CRM1 inhibitor of leptomycin B in an amount to achieve a concentration of 0.5 nM, and an EGFR inhibitor selected from gefitinib or afatinib in an amount to achieve a concentration from 12-64 µM exhibits a synergistic effect that is not taught or suggested by the prior art. Gao, WO 2015183983, of previous record, represents the closest prior art. Gao teaches a combination of a CRM1 inhibitor, of which leptomycin B is exemplified, and an antineoplastic agent, and teaches an effective amount of leptomycin B of 0.5 nM. Gao broadly teaches antineoplastic agents to be selected from a taxane, a tyrosine kinase inhibitor, an immunotherapy, or an EGFR inhibitor, however, gefitinib and afatinib are not taught. 
Applicant has provided evidence to show the combination of leptomycin B at 0.5 nM and gefitinib (at concentrations of 12 and 24 µM) exhibits a synergistic inhibitory effect towards antiapoptotic survivin protein expression in a lung cancer cell line (Fig. 2B), which is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 15, 17, and 19-21, as amended by examiner’s amendment, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627